DISMISS; and Opinion Filed December 4, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00899-CV

                               RANDALL W. MOIR, Appellant
                                          V.
                              JP MORGAN CHASE NA, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-04102-2013

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       Randall Moir appeals the trial court’s order granting the application for expedited

foreclosure of a home equity lien filed by appellee JP Morgan Chase Bank, NA, pursuant to

Texas Rule of Civil Procedure 736.8. Upon review of the clerk’s record, it appeared that the

order from which the appeal was taken was not an appealable order. On August 19, 2014, we

notified appellant by letter that we questioned our jurisdiction over the appeal.          We gave

appellant ten days to file a jurisdictional brief explaining how this Court has jurisdiction in light

of the provisions of rule 736.8(c).      In response, appellant stated that a rule 736 order is

appealable when “basic legal principles of common law regarding jurisdiction and standing have

been violated.” Thereafter, appellee responded that the appeal should be dismissed for lack of

jurisdiction on the ground the order is not appealable based on the plain language of rule 736.
Appellee noted that appellant has cited no authority in support of his proposition that the order is

appealable.

       Appellate courts may review only final judgments or interlocutory orders specifically

made appealable by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Rule 736.8(c) specifically provides that an order granting or denying an application under rule

736 “is not subject to a motion for rehearing, new trial, bill of review, or appeal” and must be

challenged in a separate, independent, original proceeding in a court of competent jurisdiction.

See TEX. R. CIV. P. 736.8(c); see also Pittman v. Fed. Nat’l Mortg. Ass’n, No. 05-14-00853-CV,

2014 WL 4207154, at *1 (Tex. App. Dallas Aug. 26, 2014, no pet.) (mem. op.) (dismissing

appeal for want of jurisdiction). Here, the order appellant seeks to appeal granted the expedited

home equity foreclosure application filed by appellee pursuant to rule 736.8. The appeal is

precluded by rule 736.8(c). See TEX. R. CIV. P. 736.8(c). The Legislature has provided appellant

a means for challenging the trial court’s order, but that exclusive means is an original proceeding

in a court of competent jurisdiction rather than an appeal to this Court. Because appellant

challenges an unappealable order, we hold that we have no jurisdiction to consider this appeal.

       Accordingly, we dismiss this appeal for want of jurisdiction.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE

140899F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RANDALL W. MOIR, Appellant                         On Appeal from the 429th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00899-CV         V.                      Trial Court Cause No. 429-04102-2013.
                                                   Opinion delivered by Justice Fillmore,
JP MORGAN CHASE NA, Appellee                       Justices FitzGerald and Stoddart
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee JP MORGAN CHASE NA recover its costs of this appeal
from appellant RANDALL W. MOIR.


Judgment entered this 4th day of December, 2014.




                                             –3–